 GARWOOD-DETROIT TRUCK EQUIPMENTGarwood-Detroit Truck Equipment,Inc.andInter-nationalUnion,United Automobile,Aerospaceand Agricultural Implement Workers of Amer-ica and Local Union No189,UAW. Case 7-CA-2052819 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 11 July 1983 Administrative Law JudgeThomas E. Bracken issued the attached decision.The Respondent filed exceptions and a supportingbrief.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.1.The judge found that the Respondent violatedSection 8(a)(1) and (5) and Section 8(d) of the Actby unilaterally subcontracting itsmounting andservice work without prior notice to the Union andwithout affording the Union an opportunity to bar-gain about the subcontracting decision. The Re-spondent has excepted to this finding, contendingthat it had no duty to bargain about the subcon-tracting decision.We find merit in the Respond-ent's exceptions.The facts, as more fully set forth by the judge,are as follows. Until January 1982 the Respondentwas in the business of mounting (or installing) andservicing equipment on trucks and also sellingparts. Since the 1950s the Respondent's employees,who were classified as mechanic-welders, painters,and utility men, were covered by successive collec-tive-bargaining agreements with the Union.' It isundisputed that the Respondent's business waslosing money steadily since 1979, and by December1981, three of the four remaining unit employeeswere on layoff status.2In early December 1981, the Respondent was ap-proached by two individuals, Essig and Childress,who previously had performed some subcontract-ing work for the Respondent, about the possibilityof their taking over the Respondent's mounting andservice work. After several meetings, an agreementwas worked out whereby the Respondent agreedto retain Essig and Childress as an "independentcontractor" for the providing of mounting and1The most recent agreement was entered into on 17 August 1981 as a1-year addendum to the prior 3-year agreement which contained an auto-matic renewal clause2As of 1 September 1978, there had been eight employees on the se-niority list113service work to the Respondent's customers, and tolease its facilities and equipment to them. Essig and''Childress agreed to pay a specified percentage ofthe Respondent's rent and utility bills and to pro-cure various kinds of liability and other insurancefor the benefit of the, Respondent. The agreementalso specified that the Respondent reserved theright to hire other subcontractors but that it re-served no right to exercise control over the em-ployees of Essig and Childress. The agreement wasto be effective 4 January 19823 and could be termi-nated by either party on 60 days', written, notice.By letters dated 5 January, the Respondent noti-fied its employees and the Union about the subcon-tracting agreement with Essig and Childress. Theletter to the Union stated as follows:By reason of the present dire economic condi-tions presently prevailing in the, MetropolitanDetroit area and throughout the State ofMichigan, we have been required to enter intoan agreement with an independent contractorto perform the service and mounting requiredby our customers.We are eliminating our service and mountingdepartments in order to prevent economicchaos.We contemplate within the very near future ofdivesting ourselves of our shop equipment inorder to recapitalize the company apd intendto sub-lease a large portion of our building inorder to enable us to pay exhorbitant [sic]rental requirements provided for in our presentlease.Our losses this year have been astronomicaland we are unable to continue our normal op-erationswhich ultimately could lead to bank-ruptcy proceedings.We are this day advising our employees, me-chanics-welders-painters, to pick up their toolsand personal effects.As to the utility man, we will make everyeffort to utilize him depending upon economicconditions.4After receiving the letter on 11 January, theUnion's president Terry called the Respondent'svice president and general manager Connor andprotested that the Respondent was violating thecollective-bargaining agreement.Terry also toldemployee Schroeder, who was the Union's chair-person, to file a grievance. Schroeder immediatelyaAll dates hereinafter are in 1982 unless otherwise indicated4The letter to the employees was virtually identical except that thelast paragraph requested them to pick up their tools by 15 January274 NLRB No. 23 114DECISIONSOF NATIONALLABOR RELATIONS BOARDfiled a grievance protesting that "outside employ-ees are performing work normally done by mem-bers of the bargaining unit." Connor, in denyingthe grievance thatsameday,wrote, "This griev-ance has no basis in fact. . . . Past procedure hasbeen to contract out work as necessary."About 2 weeks later, Schroeder, who formerlyhad worked as a mechanic-welder, was recalled towork as a utility man, which was a lower paid clas-sification.As such, his duties included picking uptruck parts from vendors as well as doing janitorialwork. No other laid-off employee was recalled bythe Respondent, although one other employee laterwent to work for Essig and Childress as a mechan-ic-welder.Meanwhile, in February the Union conducted anaudit of the Respondent's books and confirmed thatthe Respondent's financial condition was poor. InMarch, the parties met at the Union's request todiscuss the subcontracting in the context of thegrievance procedure. The Union stated it wouldconsider concessions in order to get the laid-offemployees back to work, but the Respondentviewed such concessions as insufficient to solve itscash flow problems. There also was some discus-sion about the possibility of employees buying intothe corporation or working on a piece rate basis.Nothing was resolved at that meeting, however, orat a subsequent meeting in April, which also wascalled by the Union to discuss ways to get the em-ployees back to work. In December, at a meetingcalled by the Respondent, the parties continued todiscuss different ways to get the employees back towork, but again the discussion was to no avail.The judge, finding that the instant case was con-trolled byFibreboard Corp. v.NLRB,5concludedthat the Respondent was obligated to bargain withtheUnion about the decision to subcontract theservicework. The judge found that, as inFibre-board,which involved "the replacement of employ-ees inthe existing bargaining unit with those of anindependent contractor to do the same work undersimilarcircumstances," the Respondent merely re-placed its own employees with those of Essig andChildress to do the same work,usingthe sametools and equipment, and in thesameworking area.Thus finding that the Respondent did notengage ina major shift in the direction of the Company andthat the nature of its business was not substantiallyaltered by the subcontracting, the judge rejectedtheRespondent's contention that the Essig andChildress agreement amounted to a "partial clos-ing" which was not subject to mandatory bargain-ing under the Court's holding inFirstNational5 379 U S 203 (1964)MaintenanceCorp. v.NLRB.6In this regard, healso relied on his findings that the subcontractingdecision did not require any restructuring or invest-ment of capital and that the shop area leased toEssig and Childress still was subject to the Re-spondent'scontrol as the primary lessee of thepremises.Moreover,the judge found that theUnion could have engaged in"significant bargain-ing" to alleviate the Respondent'sfinancial situa-tion before the Essig and Childress agreement wasexecuted.Finally,because the Respondent's unilat-eral subcontracting occurred during the term of anexisting collective-bargaining agreement,the judgeconcluded that the Respondent modified the termsand conditions of that agreement in violation ofSection 8(a)(1) and (5) and Section 8(d) underMil-waukee Spring Division,265 NLRB 206(1982).At the outset,we note that the Board recentlyreversed its original Decision and Order inMilwau-kee Spring7on which thejudge relied.In its sup-plemental decision the Board stated that,before itmay conclude that an employer has violated Sec-tion 8(d), it first must identify a specific term "con-tained in"the contract which the employer'sdeci-sion modified.In the instant case, the record doesnot reveal any term contained in the collective-bar-gaining agreement that restricts the Respondent'sdecisionmaking regarding subcontracting.There-fore, contrary to the judge, we find that the Re-spondent'sdecision to contract out the servicework did not modify the collective-bargainingagreement in violation of Section 8(d)Further, the Board recently held inOtis ElevatorCo.8 that management decisions which affect thescope, direction, or nature of the enterprise are notsubject tomandatory bargaining under Section8(d).As stated inOtis Elevator,the critical factor indetermining whether a specific management deci-sion is subject to mandatory bargaining is "the es-sence of the decision itself, i.e., whether it turnsupon a change in the nature or direction of thebusiness or turns upon labor costs;notits effect onemployees nor a union'sability to offer alterna-tives." Further,inOtis Elevator,the Board specifi-cally stated thatFibreboard"subcontracting"is sub-ject to mandatory bargaining not because the deci-sion is labeled subcontracting but because the deci-sion turns on a reduction of labor costs. Applyingthat analysis to the facts of the instant case, we findfor the reasons set forth below that the Respond-ent's decision to contract out its service work toEssig and Childress turned not on labor costs but6452US 666(1981)7 268 NLRB 601 (1984)8 269 NLRB 891 (1984) GARWOOD-DETROIT TRUCK EQUIPMENTon a significant change in the nature and directionof the Respondent's business and that, therefore,the Respondent had no duty to bargain about thesubcontracting decision.It is clear from the record that the Respondent'sessential purpose in executing the agreement withEssig and Childress was to reduce its overheadcosts across-the-board so as to be able to remain inbusiness.Looking at the agreement itself, the pre-amble states that the Respondent "is desirous ofeliminating its service and mounting departments inorder to reduce costs." Towards that end, Essigand Childress agreed to pay a specified percentageof the rent paid by the Respondent for use of thepremises plus a monthly fee for the rental of theRespondent's equipment. In addition, Essig andChildress agreed to pay a specified percentage ofthe Respondent's monthly gas, electric, and waterbills; to procure various types of liability insurancefor the Respondent's benefit; and to maintain anyworkmen's compensation insurance required bystate law. Thus, aside from the obvious savings inpayroll costs resulting from the layoff of unit em-ployees, the terms of the Respondent's agreementwith Essig and Childress covered the gamut ofoverhead costs and afforded the Respondent awide variety of financial relief. Moreover, as indi-cated above, the Respondent reserved the right tohire other subcontractors if necessary. Thus, al-though the agreement could be terminated byeither party on 60 days' notice, it is evident fromall these arrangements that the Respondent had nointention, at least in the foreseeable future, of per-forming the service work with its own employees.The Respondent's cost-reduction objectives incontracting out the service work are spelled outeven more clearly in its 5 January letter to theUnion, set forth above. Thus, in that letter, the Re-spondent stated, "We are eliminating our serviceand mounting departments in order to prevent eco-nomic chaos," and "Our losses this year have beenastronomical and we are unable to continue ournormal operations . . . ." The letter also indicatedthat the Respondent was contemplating divestingitself of its shop equipment and that it intended tosublease a large portion of the premises in order tofacilitate payment of the rent.Aside from the documentary evidence, it is clearfrom the testimony at the hearing that the Re-spondent's decision to contract out the servicework contemplated a major shift in the nature anddirection of its business in conjunction with the re-duction of costs. Union President Terry, testifyingabout the meeting in March 1982, stated there wassome discussion about how long the Respondentanticipated staying in business, with Connor indi-115cating "that he really wanted to get out of thegarage business, per se, and more or less, go to-wards a parts distribution type situation." Terrycontinued:One of the reasons he cited was the high costof the rent that they had to pay for the facili-ties they have there and that he would prob-ably when the lease came up, and I believe itwas in August, he said they probably wouldn'tbe renewing it . . [t]hat he would probablygo into business just with the parts, get a dif-ferent office and so on.Connor, in his testimony, confirmed that the Re-spondent entered into the agreement with Essigand Childress because the Respondent was unabletomeet its financial obligations and that the result-ing reduction in costs had kept the Respondent inbusiness to date. Regarding the Respondent's cur-rent business operations, Connor testified that theRespondent had "become basically a manufactur-er'srepresentative-typeof organization"whichsells truck equipment parts and uses various ven-dors to perform the labor.Based on the foregoing, we find that the Re-spondent's decision to contract out the mountingand service work did not turn on labor costs-al-though labor costs were one component of theoverhead costs the Respondent intended to reduceby the subcontracting-but rather turned on a sig-nificant change in the nature and direction of itsbusiness, i.e., a decision to abandon its service andmounting operations. We therefore conclude, underOtis Elevator,that the Respondent had no duty tobargain with the Union about its subcontracting de-cision.Accordingly, we shall dismiss this portionof the complaint.2.The judge further found, and we agree, thatthe Respondent unlawfully failed to bargain withthe Union about the effects of the subcontractingdecision on unit employees. In agreeing with thejudge's finding,we rely on the fact that the Re-spondent informed the Union of its decision toenter into the subcontracting agreement only afterthat agreement had been executed. Moreover, in its5January letter to the Union, the Respondentmade no offer to bargain about the effects of sub-contracting on unit employees. In this regard, wealso note that the meetings in March and April,which were held at the request of the Union, oc-curredmore than 2 months after the employeeswere permanently laid off. In these circumstances,we conclude that the Respondent violated Section8(a)(5) and (1) by its failure to afford the Unionadequate timely notice and a meaningful opportuni- 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDty to bargain about the effects of the subcontract-ingon.unit employeesAccordingly, we shall in our amended remedyprovide for the payment of limited backpay as iscustomary in cases where the Board has foundonly an "effects-bargaining" violation. See, e.g.,Contris Packing Co.,268 NLRB 193 (1983);Inter-stateTool Co.,177 NLRB 686 (1969);TransmarineCorp.,170 NLRB 389 (1968).AMENDED REMEDYHaving found that the Respondent, by failing tobargain with the Union over the effects of its deci-sion to subcontract, has engaged in unfair laborpractices within the meaning of Section 8(a)'(5) and(1) of the Act, we shall order that the Respondentcease and desist therefrom, and take certain affirm-ative action designed to effectuate the policies ofthe Act.As a result of the Respondent's unlawful failureto bargain about the effects, of the subcontracting,the laid-off employees have been denied an oppor-tunity to bargain through their collective-bargain-ing representative at. a time when the Respondentmight still have been in need of their services and ameasure of balanced bargaining power existed.Meaningful bargaining cannot be assured untilsome measure of economic strength is restored totheUnion: A bargaining order alone, therefore,cannot serve as an adequate remedy for the unfairlabor practices committed.Accordingly, we deem it necessary, in order toeffectuate the purposes of the Act, to require theRespondent to bargain with the Union concerning-the effects of the subcontracting on its employees,and shall accompany our order with a limitedbackpay requirement designed both to make wholethe, employees for losses suffered as a result of theviolation , and to recreate in some practicablemanner a situation in which the parties' bargainingposition is not entirely devoid of economic conse-quences for the Respondent. We shall do so in thiscase by requiring the Respondent to pay backpay,to* its employees in a manner similar to that re-quired inTransmarine,supra. Thus the Respondentshall pay employees backpay at the rate of theirnormalwageswhen last in the Respondent'semploy from 5'days after the date of this Decisionand Order until the occurrence of the earliest ofthe following conditions: (1) the date the Respond-ent bargains to agreement with the Union on thosesubjects pertaining to the effects of the subcon-tracting on its employees; (2) a bona fide impasse inbargaining; (3) the failure of the Union to requestbargainingwithin 5 days of this decision, or tocommencenegotiationswithin 5 days of the Re-spondent's notice of its desire to bargain with theUnion; or (4) the subsequent failure of the Union tobargain in good faith; but in no event shall the sumpaid to any of these employees exceed the amountthe employee would have earned as wages from 4January 1982, the date on which the Respondentsubcontracted the work, to the time the employeesecured equivalent employment elsewhere, or thedate on which the Respondent shall have offeredtobargain,whichever occurs sooner; provided,however, that in no event shall this sum be lessthan these employees would have earned for a 2-week period at the rate of their normal wageswhen last in the Respondent's employ.ORDERThe National Labor Relations Board orders thatthe Respondent,Garwood-Detroit Truck Equip-ment, Inc.,Warren, Michigan, its officers,agents,successors, and assigns, shall1.Cease and desist from(a)Refusing to bargain in good faith with theUnion about the effects on unit employees of thedecision to subcontract the service and mountingwork.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain collectively with theUnion with regard to the effects on employees ofsubcontracting the service and mounting work and,if an understanding is reached, embody such under-standing in a signed agreement.(b) Pay the employees laid off on 4 January 1982their normal wages for the period set forth in thesectionof thisDecisionandOrder entitled"Amended Remedy."(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d)Post at its facility inWarren,Michigan,copies of the attached notice marked "Appendix."99 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in thenotice reading"Posted By Order of the Na-tionalLaborRelations Board" shallread "PostedPursuanttoA Judg-ment of the United States Court of Appeals Enforcing an Order of theNational LaobrRelations Board " GARWOOD-DETROIT TRUCK EQUIPMENTCopies of the notice, on forms provided by the Re-gional Director for Region 7, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any othermaterial.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.MEMBER DENNIS, dissenting in part.Iagree with the majority that the Respondentunlawfully failed to bargain with the Union aboutthe effects of its decision to subcontract unit work.For the followingreasons,however,Idisagreewith my colleagues' conclusion that the Respond-entwas not obligated to bargain with the Unionabout the decision itself. In my view, the Respond-ent'sdecision was a mandatory subject of bargain-ing, and the Respondent's refusal to bargain aboutthe decision violated Section 8(a)(5).The Union and the Respondent have been partiesto collective-bargaining agreements since the 1950s.The Respondent, until 1982, operated a truckequipment service and sales business. In 1982, inorder to "cut their [financial] losses," the Respond-ent's officers decided to subcontract the servicingpart of the business, thereby reducing labor costs,rent,heating, and electricity bills, and insurancepremiums.To maintain good customer relations and providecustomers readily available servicing, the Respond-ent subcontracted the service business to twoformer employees. The subcontractor performs thesameservicework on customers' trucks that theRespondent's employees previously performed, anduses the same tools and equipment in the samework area that the Respondent's employees former-ly used. In a letter to the Union, the Respondentacknowledged that the subcontracted work contin-ued to be "required by our customers."Applying the two-step test set forth in my con-curring opinion inOtis Elevator Co.,269 NLRB 891at 897 (1984), I find first that the Respondent's sub-contracting decision was "amenable to resolutionthrough the bargaining process." The Union couldhave made offers that reasonably could have affect-edmanagement'sdecision,for as even my col-leagues inthe majority concede, "labor costs wereone component of the overhead costs the Respond-ent intended to reduce by the subcontracting."Turning to the second part of myOtistest, Icannot agree with the majority that the Respond-117ent's decision constituted "a significant change inthe nature and direction of its business." Where, ashere, the same work is still being provided at thesame location to the same customers, I find that thebenefit achieved by subjecting the Respondent's de-cision to the bargaining process outweighs any bur-dens placed on management that are apparent fromthe record. Cf.FirstNationalMaintenance Corp. v.NLRB,452 U.S. 666, 679-680 (1981), explainingFi-breboard Corp. v. NLRB,379 U.S. 203 (1964) (con-duct of the business not significantly burdened byrequiring bargaining about subcontracting decisionwhere decision did not alter company's basic oper-ation and involved only replacement of company'semployees with subcontractor's employees to dosame work under similar employment conditions).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain in good faithwithInternationalUnion,UnitedAutomobile,Aerospace and Agricultural Implement Workers ofAmerica, and Local Union No. 189, UAW, aboutthe effects on unit employees of the decision tosubcontract our service and mounting work.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL, on request, bargain collectively withtheUnion with respect to the effects of subcon-tracting our service and mounting work on unitemployees and reduce to writing any agreementreached as a result of such bargaining.WE WILL pay the employees laid off on 4 Janu-ary 1982 their normal wages for a period requiredby the National Labor Relations Board.GARWOOD-DETROIT TRUCK EQUIP-MENT, INC.DECISIONSTATEMENT OF THE CASETHOMAS E. BRACKEN, Administrative Law Judqe.This case was tried in Detroit, Michigan, on February 14and 15, 1983. The charge was filed by the Union on 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDApril 12, 1982,1 and the complaint was issued on May26.The primary issue is whether the Respondent, in sub-contractinq out service and mountinq work, and layingoff unit employees who had previously been performingthework,without notifying or bargaining with theUnion, violated Section 8(a)(1) and (5) of the NationalLabor Relations Act.On the entire record including my observations of thedemeanor of the witnesses and after due consideration ofthe brief filed by the Respondent and oral argument ofthe General Counsel, I make the followingFINDINGS OF FACT1.JURISDICTIONThe Company, a Michigan corporation, installs andsellstruck equipment, parts, and related products.During the fiscal year ending July 31, 1981, Respondentpurchased and received at its Warren place of business,truck equipment and parts and other goods valued inexcess of $100,000, of which goods and materials inexcess of $50,000 were transported to its Warren, Michi-gan place of business, directly from points located out-side the State of Michigan. The Company admits, and Ifind, that it is an employer engaged in commerce and inoperations affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithinthe meaningof Section2(5) of the Act.III.ALLEGED UNFAIR LABOR PRACTICESA. Background2For some years the Respondent had been in the truckequipment service andsalesbusiness.A small company,its business consisted of installing major pieces of special-ized equipment and accessories onto trucks owned byvarious customers, such as municipalities and contrac-tors.The customer would bring to the Respondent'sshop its stripped down truck, consisting chiefly of aframe and a chassis. Here the Garwood employeeswould install such major components as dump bodies,snowplows, salt spreaders, scrapers, lights, and horns. Attimes Respondent also performed repairs on suchauxilia-ry equipment. It also sold truck equipment parts atwholesale andretail asa minor part of its business.The Company's shop was essentially a one-story rec-tangular building about 40 feet wide by 100 to 120 feetlong. On the north end of the building was the office, aroom about 20 feet by 20 feet. To the rear of the officewas a parts room of about thesame size.There was apartial second floor over the office space, used as alocker room and for thestorageof records. The remain-ing ground floor area was divided into three service baysand one paint shop bay. The shop contained variousAll dates are in 1982 unless otherwise indicatedThe factfindmgs contained herein are based on a composite of thetestimonial and documentary evidence received at the hearing The perti-nent factsare not indisputeitems of equipment, the major ones being eight 2-tonelectricoverhead cranes, two 5-ton manual overheadcranes, one 2-ton air operated overhead crane, one gasand oxygen manifold system, one oil storage manifoldsystem, one paint blower, and one compressor.Donald E Connor was the president of the Companyand had been for a number of years The rest of the off-fice force consisted of his son, Bruce R. Connor, the vicepresident and general manager, and one outside salesman.B Bargaining HistorySince some time in the 1950s, the Respondent and theUnion have been parties to collective-bargaining agree-ments. On August 14, 1978, the parties had executed aformal 27-page sophisticated and comprehensive agree-ment that was to terminate on August 4, 1981.3 Theagreement also contained an automatic renewal clause,unless either party gave a 60-day notice of termination tothe other party.No such notice was given in 1981, and on August 17,1981, the parties executed a one-page memorandumagreementas anaddendum to the prior formal agree-ment. This memorandum agreement established the ter-mination date as August 4, 1982. This agreement didcontain a 10-cent-per-hour-wage increase, and an in-crease of 10 cents per hour for the pension fund, and in-creased the life insurance policy per employee to $13,000Bruce Connor testified that during the negotiations theCompany had requested monetary concesions from theUnion, but these were refused by the Union. KennethTerry, the president of Local 189, and its full-time em-ployee, admitted that during these negotiations the Com-pany had asked for concessions but he did not rememberwhat they were. Donald Schroeder, a full-time employeeof Garwood and itsunioncommitteeman in the shop,participated in the 1981 negotiations. He admitted that heknew that the Company was having "a terrible financialproblem at the time," and that the Company asked foradditional concessions from the Union during negotia-tions.C. The Subcontracting of WorkIn the fall months following the signing of the 1-yearagreement with the Union, the Respondent's businesswas suffering a "general downturn" and was losingmoney.4 The officers had previously tried to sell thebusinesswithout success, so they decided to "cut theirlosses," and get out of the installation and service part oftheir business. To cut its losses the Company sought toreduce its labor costs, its rent, its heating and electricitybills, and its insurance premiums.At this time the bargaining unit employees consisted ofapparently four employees, Donald Schroeder, Howard3This agreement contained a seniority list that set forth the names ofeight employees as of September 1, 19784The Respondent's accountant, an independent certified public ac-countant, testified credibly that for the fiscal year, which ended on July31, 1981, the Company had a net operating loss of approximately $33,000,and that for the first 3 months of the new fiscal year, as of October 31,1981, the loss was approximately $16,000 GARWOOD-DETROIT TRUCK EQUIPMENTSherfey,TimothyBeltowski,and LarryBettencourt.5Bettencourt, a utility man, had been laid off in OctoberorNovember 1981. Beltowski, a mechanic-welder, inNovember 1981, and Sherfey, another mechanic-welder,inDecember 1981 Schroeder, who was the top seniortiyemployee, was on voluntary layoff in December and hadnotified the Company that he was going to bump Sher-fey after the Christmas holidaysIn early December 1981, Arnold Essig and AdronChildress,who had previously done some work for theRespondent, approached the Connors about the possibili-ty of taking over the Company's service function. Therewere several conferences between the Respondent andEssig and Childress, and in the last week of Decemberthe Respondent decided to subcontract its service workto Essig and Childress. An attorney was called in whoproceeded to draft an agreement based on prearrangedterms.On January 4, 1982, on the first working day afterNew Year's Day the two Connors signed the agreementon behalf of the Respondent and Essig and Childresssigned as the president and vice president of Essig andChildress, Inc (R. Exh 3)The prefatory clauses of the agreement plainly setforth the purposes of the agreement. (1) Garwood wasdesirous of eliminating its service and mounting depart-ment in order to reduce costs,(2) to maintain good rela-tionswith its customers and to provide its customerswith readily available service and mounting it was"hiring an independent contractor to perform such serv-ices," and(3)Essig and Childress would rent space andequipment from Garwood and provide"services as anindependent contractor as requested bay GARWOODfor customersof GARWOOD."The agreement set forth that the Respondent leased toEssig and Childress the shop, paint shop, and all of theequipment set forth in III, A, above. It also providedthatRespondent was retaining Essig and Childress toprovide products and services for Garwood and its cus-tomers, and that Garwood had no right to exercise anycontrol over the employees of the subcontractor. Com-pensationfor the subcontractor "for any work performedby them on behalf of GARWOOD shall bein amount ascan be agreed upon by the parties for each job per-formed "D. Union Knowledgeof theSubcontractingOn January 11, Schroeder received from the Respond-ent at his home a letter dated January 5,1982. (G.C.Exh. 3.)Thisletter informed Schroeder that the Compa-ny had entered into an agreement with an independentcontractor to perform the service and mounting work re-quired by its customers and was, therefore,eliminatingits service and mounting department.The final paragraphrequested that he pick up his tools by January 15. Thiswas the first notice that any employee in the bargainingunit, or the Union itself, had received from the Companythat it was going to subcontract work,or that it wasgoing to eliminate that department.5Union President Terry testified that he believed there had been fiveemployees,but he did not cite names119Schroeder thereupon telephoned the union presidentand informed him of the letter he had just received.Upon Terry advising him to file a grievance, Schroederwent to the plant of the Respondent. When he enteredthe shop he saw two men working on an Internationaltruck that unit employees had previously worked on.6Schroeder then talked to Bruce Connor as to why hehad been laid off, and was informed that it was becauseof financial difficulties.Following this conversation Schroeder went to theunion office arriving about 2 or 3 p.m. By this time,Terry had received a letter from the Respondent alsodated January 5, which was virtually identical to theletter sent to Schroeder. Schroeder and Sherfey thenfilled out a formal grievance which stated that the griev-ance was beingfiled "because outside employees are per-forming work normally done by members of the bargain-ing unit." Schroeder delivered the grievance to BruceConnor, who proceeded to write on the reverse sidethereof under foreman'sDisposition,"This grievance hasno basis in fact Please refer to grievance form #2855dated July 24, 1978. This issue was settled at that time.Past procedure has been to contract out work as neces-sary."'E. Postsubcontracting EventsSubsequent to January 11, Terry advised BruceConnor that the Company was violating their collective-bargaining agreementby itsuse of subcontractors to dobargaining unit work.The company vice president con-tended that their attorney had advised them that theyhad a legal right to do so. Terry then contracted theUnion's legal counsel who suggested that the Union ex-amine thebooks of the Companyso as to determine itseconomic situation.In the middle of February, the Union's representativesaudited the books of the Respondent As a result of theaudit, it was concluded by the Union that the Companywas inverybad financial condition and that it had lostthousands of dollars.About January 23, Schroeder returned to work for theRespondent as a utility man. In this classification he didnot perform mechanic-welder work as he had formerlydone, but chased parts and performed maintenance workin the building.Whilethiswas an easier job than hisformer one, it also carried a lower rate of pay At somesubsequent undisclosed time, Sherfey apparently becamean employee of Essig and Childress, as Schroeder ob-served him working in the shop on service workInMarch,Terryrequested a meeting with the Compa-ny as the next step of the grievance procedure.A meet-ing was held in late March, at which Terry, Schroeder,and Sherfey were present for the Union Donald andBruce Connor represented the Company.Terry informedthe company representatives that he wanted to settle theissue of subcontracting as they were in violation of theirlabor agreement.He stated that the Union would consid-6 Schroeder subsequently learned that the two workers were Essig andChildress'Grievance form 2855 was not produced,nor otherwise further identi-fied 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDer concessions so as to work out a compromise thatwould get the laid-off employees back to work. BruceConnor stated that the Company's problem was a short-age of money and that concessions would not help Hedid suggest the possibility of the employees buying thecorporation or buying into the corporation. The vicePresident also suggested that the employees do pieceworkThese suggestionswere turned down by theUnion.At the Union's request, the parties met again in mid-April with same people present who attended the Marchmeeting. As President Connor testified, the parties wentover the same groundas intheMarch meeting. TheUnion wanted their members put back to work and re-quested that the matter be arbitrated. The Company re-fused to submit the issue to arbitration, and under theterms of the collective-bargaining agreement, no griev-ance could be arbitrated unless mutually agreed to.As the months went on, Essig and Childress continuedto handle the service work assigned to them by the Re-spondent as a subcontractor Also, that firm could solicitwork from sources other than Garwood, and performsuch work on the leased premises The Respondent soldno more truck equipment parts at wholesale as it haddone prior to January 4, but only sold such parts atretail.Schroeder was the only employee in the bargain-ing unit working for the Respondent after January 24.One more meeting was held by the parties, and thisoccurred in December, when the Company requested it.This time each side was represented by counsel, but nomore progress was made toward settlement than hadbeen achieved in the March and April meetings. Again,theCompany's financial situation was discussed. Theonly new matter revealed by the record was that theCompany raised the possibility of the employees becom-ing subcontractors like Essig and Childress in which casethey would be self-employed. This was rejected by theUnionThe General Counsel contends that, even though theRespondent was in a serious financial position, its deci-sion to subcontract out the service work to a subcontrac-tor, and lay off unit employees as a consequence, duringthe terms of a collective-bargaining agreement, consti-tutes a midterm repudiation of the agreement in violationof Section 8(a)(1) and (5) and Section 8(d) of the Act Inaddition, theGeneralCounsel contends that the Re-spondent had a duty to bargain about the effects of thesubcontracting prior to the effective date and that theCompany failed to do so. He further argues that therewas no past practice that would constitute a waiver ofthe Union's statutory right to challenge the subcontract-ing of work by the Respondent.The Respondent asserts that it had the legal right tosubcontract the work and layoff the employees as thisdecision was not based on unionanimusbut was, in fact,a partial closing motivated solely by the precarious finan-cialcondition of the Company. The Respondent alsodenies that it had a duty to bargain with the Union con-cerning the effects of its decision to subcontract but, inany event, it did so bargain with the Union.G. Analysis and ConclusionsThe Respondent's contention that there was no unionanimus involved in its decision to subcontract the servicework is well supported by the record Union PresidentTerry described their relationship as extremely good andcommitteeman Schroeder described it as excellent. How-ever, this of itselfis immaterialas to the General Coun-sel'scase against the RespondentACF Industries,231NLRB 83 (1977), enfd. 592 F.2d 422 (8th Cir 1979).The record also establishes that Garwood was facedwith severe financial problems in August 1981, when itnegotiated the 1-year agreement, and that this conditionwas known to the union negotiators. The union repre-sentatives also knew that the work force had disminishedfrom seven employees to four in the 3 years since theexecution of the 1978 bargaining agreement.However, the Company did negotiate a collective-bar-gaining agreement in the summer of 1981 with theUnion, and it was bound by the terms of this agreement,and the applicable provisions of the National Labor Re-lations Act. Section 8(d) provides that an employer and aunion are required to bargain, among other things, over"terms and conditions of employment."The General Counsel argues that the facts in this casefall squarely within the holding of the Supreme Court inFibreboard Corp. v. NLRB,379 U.S. 203 (1964). The Re-spondent contends thatFibreboardisnot applicable tothe facts of this case, and argues that its case falls withinthe Court's holdings inFirstNational Corp. v.NLRB,452 U.S. 666 (1981). I find merit in the General Counsel'sposition.It is true that inFibreboardthe Court did not decidethat all subcontracting was a matter of mandatory collec-tivebargaining.However, the Court did decide that onthe facts of that case the employer was obligated to bar-gain with its union before it subcontracted the work toan outside contractor I find that the subcontracting factsinFibreboardare on all fours with the facts in the instantcase.The Court inFibreboardsuccinctly described thetype of subcontracting involved therein as "the replace-ment of employees in the existing bargaining unit withthose of an independent contractor to do the same workunder similar conditions of employment "This is exactly what Garwood did in the instant case.It replaced its own employees with those of Essig andChildress, to do the same service and mounting work oncustomers' trucks, using the same tools, equipment,cranes, bays, and plant working area formerly used by itsown employees. The Court held that under such facts,theAct requires the employer to bargain collectivelywith the representatives of its employees about the planto subcontract such workThe Respondent contends that its agreement withEssig and Childress constituted "a partial closing" and,therefore, under the holdings ofFirstNational Corp.,itwas not required to bargain with Local 189 over itsagreementwith Essig and Childress.While the Boardhas concisely stated that "the distinction between sub-contracting and partial closing is not always readily ap- GARWOOD-DETROIT TRUCK EQUIPMENTparent," I find such statement inapplicable to the instantcase. There was no closing of Garwood's service depart-ment, partial, limited, or otherwise. On January 4, whenEssig and Childress started working in the Respondent'sshop, they merely picked up right from where Gar-wood's employees left off in December, with one of theirearliest jobs being the transfer of a body on an Interna-tional truck, a truck which unit employees had previous-lyworked on. Both before and after the subcontract,Garwood engaged in the identical business of servicingand mounting equipment on trucks at its shop in Warren,Michigan, and billing these customers for the parts in-stalled and the works done. The only difference is thatthe service work is now performed by Essig and Chil-dress employees pursuant to the subcontracting agree-ment, rather than by the Respondent's employees. Thus,it is clear that the Respondent did not engage in a majorshift in the direction of the Company, and the nature ofitsbusiness was not substantially altered by the subcon-tract.Other factors are to be considered in determining thesuitability of the matter of subcontracting to the collec-tive-bargaining process. They are the extent of capitalexpenditures, and the ability of the Union to engage inmeaningful bargaining in view of the employer's situationand objectives.Fibreboard Corp.,supra.Garwood wasnot required to engage in any capital restructuring or in-vestment. The shop area subleased to Essig and Childressstill is subject to Garwood's dominion and control, as itis the primary lessee of these premises and Essig andChildress, its tenant, can be removed by a 60-day writtennotice. In short, there was no immediate or subsequentrestructuring of capital required by Garwood's decisionto subcontract service work and, therefore, such elementcould not remove the decision to subcontract from thescope of the Respondent's mandatory bargaining obliga-tion.As to the last factor to be considered, the ability of theUnion to engage in meaningful bargaining, it is readilyapparent that in December 1981, the Union could haveengaged in significant bargaining to alleviate the financialsituation of the Company. If the Company had broachedits desire to subcontract the work and lay off its employ-ees, the Union would have been faced with a hardchoice, a position in which many unions have foundthemselves during the last few years. But it would havebeen a choice that the Union could do something aboutif itwanted to, such as, an offer to cut its members'wages substantially, and thus reduce the Respondent'scost. The Union could have agreed to cut or waive over-time rates, cut or waive fringe benefits, cut the vacationperiod, or cut the number of paid holidays. It was alsopossible for the Union to offer that its members work atpiece rates. Certainly, in today's industrial market, con-cessions are being made every day by employees whenthey are faced with hard economic facts on the possiblesurvival of their employer, and the survival of their jobs.Thus, it is clear that the bases and objectives in theRespondent's decision to subcontract were precisely suit-able for resolution through the collective-bargainingeBob'sBig BoyFamilyRestaurants,264 NLRB 1369 (1982)121processThis the Respondent did not allow the Union todo I, therefore, find and conclude that the Respondentviolated Section 8(a)(1) and (5) and Section 8(d) of theAct by subcontracting its service work and laying off itsunit employees without notice to the Union and withoutgiving the Union an opportunity to bargain concerningthesubcontracting.MilwaukeeSpringDivision,265NLRB 206 (1982) [reversed and dismissed 268 NLRB601];Los Angeles Marine Hardware Co.,235 NLRB 720(1978), enfd. 602 F.2d 1302 (9th Cir. 1979).While the Respondent contends it did bargain over theeffects of its decision to subcontract, I do not find that itdid.Obviously Respondent did not bargain before thelayoff of its employees as it gave the Union no advancenoticewhatsoever prior to Essig and Childress' com-mencing work on January 4 Thus, the Union, during themost critical period of December, at the very time thatbargaining would have been most productive, was keptcompletely unaware of Respondent's intention to subcon-tract the work and lay off the shop employees. This itmay not do.Ozarks Trailers,161NLRB 561, 564, (1966).Since the Respondent does not state in its brief how itbargained about the effects of its decision, it apparentlyrelies on the meetings held between the Respondent andLocal 189 in March and April. Both of these meetingswere requested by the Union and held many weeks afterthe subcontracting commenced. They were actually anexercise in futility as the genie was long out of thebottle. In the context of the facts in this case, the Re-spondent had the duty to afford the Union opportunityto bargain over the effects of its decision to subcontractand lay off its employees, once the decision was made.This it did not do. Accordingly, I find that the Respond-ent's failure to afford the Union an opportunity to bar-gain over the effects of its subcontracting was a violationof Section 8(a)(1) and (5) of the Act.Stagg Zipper Corp.,222 NLRB 1249 (1976);Summit Tooling Co,195 NLRB479 (1972).The Respondent also relies on the case ofNLRB Y.Adams Dairy,350 F.2d 108 (8th Cir. 1965). However, Ifind this case to be inapposite. InAdams,the Eighth Cir-cuit held that the decision of the dairy to terminate aphase of its business by ceasing to distribute milk by itsown employees in company trucks and to distribute itsproducts through independent contractors was not a re-quired subject of collective bargaining The court foundthat there was more than just the substitution of one setof employees for another, that, in addition, there was "achange in the capital structure ofAdamswhich resultedin a partial liquidation and a recoup of capital invest-ment " But Garwood liquidated no equipment and re-couped no capital investment. Essig and Childress usedthe identical equipment that the Respondent's employeeshad used, and the depreciation of such equipment wouldbe the same whether used by the subcontractor's em-ployees or Garwood's employees.WhileAdamsre-couped its trucks, Garwood recouped nothing, as itsshop and equipment kept being used as if there had beenno change.Finally,we have the Respondent's claim made duringthe course of the hearing that there had been a past prac- 122DECISIONSOF NATIONAL LABOR RELATIONS BOARDtice in which the Company had subcontracted out workand that the Union had accepted such practices, thusbarring its current contesting of contractingout.Littlespecific testimony was offered by either side on this sub-ject.Schroeder admitted that there had been some workcontracted out to other companies when the Respond-ent's employees were backed up with a whole lot ofwork.Bruce Connor testified that theCompanyhad con-tracted out work in the past to meet production sched-ules.He also admitted that,in 5 yearshe had worked forthe Company, there had never been a timewhen Gar-wood employeeshad tobe laid off becauseof the sub-contractingof work.Since the record shows that there had been no subcon-tractingout of workthat caused any employee to be laidoff, it is clear that there was no past practice that couldin anyway constitute a waiverof the Union's right tochallenge the subcontractingof work, whichcaused em-ployees to be laidoff.A CFIndustries,supra.CONCLUSIONS OF LAW1.The Respondentisanemployer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.The Respondent, by unilaterally subcontracting itsservice and mounting work without prior notice to theUnion, and without affording the Union an opportunityto bargain over the subcontracting decision during theterm of the collective-bargaining agreement between theRespondent and the Union, has unlawfully modified theterms and conditions of thatagreementin violation ofSection 8(a)(1) and(5) and Section 8(d) of the Act.3.The Respondent, by failing and refusing to bargainwith the Union concerning the effects upon the employ-ees of subcontracting the work, has engaged in unfairlabor practices within the meaning of Section8(a)(1) and(5) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of the ActTHE REMEDYHaving found that the Respondent has engaged in cer-tain unfairlabor practices, I shall order it to cease anddesist therefrom and to take certain affirmative action de-signed toeffectuate the policies of the Act.Having found that the Respondent violated Section8(a)(1) and(5), I shall order it to rescind its decision tosubcontract its service and mounting work, and to re-store the status quo ante by having its service andmounting work performed by the employees in the bar-gainingunit. In order to further restore the status quoante the Respondent will be required to recall any em-ployees so laid off and offer to reinstate them to the posi-tions they held before their unlawful layoff or, if thosepositions no longerexist,to substantially equivalent posi-tionswithout prejudice to their seniority and other rightsand privileges. I shall further order the Respondent tomake these employees whole for any lossof earningsthey may have suffered by reason of the illegal actionsagainst them Backpay shall be based on earnings whicheach such employee would have earned from the Janu-ary 4, 1982 layoff until one of the following conditions ismet:(a)Mutual agreement is reached with the Unionrelating to subjects about which Respondent is re-quired tobargain(b)Good faith bargaining results in a bona fideimpasse(c) The failure of the Union to commence negoti-ationswithin five days of the receipt of Respond-ent's notice of desire to bargain(d) The failure of the Union to bargain in goodfaithThe backpay will be less net earnings during suchperiod and shall be computed on a quarterly basis, withinterest, in the manner prescribed in F.W. WoolworthCo.,90 NLRB 289 (1950), andFlorida Steel Corp,231NLRB 651 (1977). See generallyIsisPlumbing Co.,138NLRB 716 (1962).[Recommended Order omitted from publication.]